PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
LIN et al.
Application No. 15/328,482
Filed: 23 Jan 2017
For: A METHOD OF PREPARING 3-FLUOROALKYL-1 SUBSTITUTED PYRAZOL-4-CARBOXYLIC ACID BY AIR OXIDATION
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 001686P-WOUS


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed July 15, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed September 7, 2017. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on December 8, 2017. The Office mailed a Notice of Abandonment on March 26, 2018.  Applicant filed a petition to revive under 37 CFR 1.137(a) on December 14, 2020.  However, the petition was dismissed in a decision mailed on May 17, 2021.  The decision explained that the application had been abandoned for an extended period of time, and requested that Applicant account for the delay in filing the petition.
  
With the instant renewed petition, Applicant has satisfactorily accounted for the delay in filing the initial petition to revive.  The other requirements for a grantable petition under 37 CFR 1.137(a) were previously satisfied on December 14, 2020.  

The application is being forwarded to Group Art Unit 1626 for consideration of the Amendment filed December 14, 2020.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions